Case 1:18-cv-03264-JPH-TAB Document 1 Filed 10/23/18 Page 1 of 3 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

TERRY BURNWORTH and           )
TAMMY JACKSON,                )
                              )
               Plaintiffs,    )
                              )
      v.                      )                         Case No.: 1:18-cv-3264
                              )
HENDRICKS COUNTY PLANNING     )
AND BUILDING DEPARTMENT,      )
SCOTT BUTRUM, TONYA COTTRELL, )
and TIM DOMBROSKY,            )
                              )
               Defendants.    )

                                           COMPLAINT

        Plaintiffs Terry Burnworth (“Burnworth”) and Tammy Jackson (“Jackson”), by counsel,

for their Complaint against the Hendricks County Planning and Building Department (the

“Department”), Scott Butrum (“Butrum”), Tonya Cottrell (“Cottrell”), and Tim Dombrosky

(“Dombrosky”), in their official capacities as employees of the Department, state:

                                      Jurisdiction and Venue

        1.      This Court has federal question jurisdiction over this action under 28 U.S.C. §

1331 because it arises under 42 U.S.C. §1983.

        2.      Venue is proper in the Southern District of Indiana, Indianapolis Division (the

“Southern District”), under 28 U.S.C. § 1391(b), because: (a) the Department, Butrum, Cottrell,

and Dombrosky reside within the Southern District, (b) the events or omissions giving rise to the

claim occurred in the Southern District, and (c) the real estate that is the subject of this action is

situated in the Southern District.

                                             The Parties

        3.      Burnworth is an adult individual residing in Hendricks County, Indiana.
Case 1:18-cv-03264-JPH-TAB Document 1 Filed 10/23/18 Page 2 of 3 PageID #: 2



       4.      Jackson is an adult individual residing in Hendricks County, Indiana.

       5.      The Department is a governmental agency of Hendricks County, Indiana (the

“County”) that operates within the County.

       6.      Butrum is an individual employed by the Department as a Zoning Inspector.

       7.      Cottrell is an individual employed by the Department as an Inspection

Coordinator.

       8.      Dombrosky is an individual employed by the Department as a Director.

                                  Violation of 42 U.S.C. §1983

       9.      Since 2010, Mr. Burnworth has owned and resided at the real estate commonly

known as 2414 Cartersburg Road, Danville, Indiana 46122 (the “Real Estate”).

       10.     Since 2010, Mrs. Burnworth has resided at the Real Estate.

       11.     In or around June of 2018, Mr. Burnworth completed construction of a structure

that serves as an accessory to his residence on the Real Estate (the “Structure”).

       12.     On or around May 4, 2018, Butrum entered upon the Real Estate to inspect the

Structure at the direction of Cottrell and Dombrosky (the “Inspection”).

       13.     Butrum conducted the Inspection under the color of state law in his official

capacity as a zoning inspector of the Department.

       14.     The Inspection amounted to conduct that represents the official policy of the

Department.

       15.     During the Inspection, Butrum searched the area surrounding the Structure.

       16.     Butrum conducted the Inspection without a warrant, or Burnworth and Jackson’s

consent.

       17.     At the time of the Inspection, the Burnworth and Jackson had an actual and

reasonable expectation of privacy in the area surrounding the Structure.
                                                 2
 Case 1:18-cv-03264-JPH-TAB Document 1 Filed 10/23/18 Page 3 of 3 PageID #: 3



           18.           The Inspection violated the Burnworth and Jackson’s rights under the Fourth

Amendment to the Constitution of the United States.

           19.           On or around May 4, 2018, Burnworth and Jackson’s Fourth Amendment rights

with respect to the area surrounding the Structure were clearly established.

           20.           Burnworth and Jackson have been harmed by the Inspection and the violation of

their Fourth Amendment rights with respect thereto.

           WHEREFORE, Burnworth and Jackson, by counsel, respectfully request that this Court:

(a) enter judgment against the Department, Butrum, Cottrell, and Dombrosky in an amount to be

determined at trial for their violation of 42 U.S.C. §1983, (b) award Burnworth and Jackson

reasonable attorneys’ fees and costs of this proceeding under 42 U.S.C. §1988, and (c) for all

other just and proper relief.

                                                JURY DEMAND

           Burnworth and Jackson demand trial by jury for all claims so triable.


                                                      Respectfully submitted,


                                                      /s/ James M. Boyers
                                                      James M. Boyers, #20809-49
                                                      Jim.Boyers@Woodenlawyers.com
                                                      James A. Carter, #31598-49
                                                      James.Carter@Woodenlawyers.com

                                                      Attorneys for Plaintiffs,
                                                      Terry Burnworth and Tammy Jackson


WOODEN McLAUGHLIN LLP
211 North Pennsylvania Street
One Indiana Square, Suite 1800
Indianapolis, IN 46204-4208
Tel: (317) 639-6151
Fax: (317) 639-6444


2254860-1 (12233-0003)                                   3
